DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1 and 4-8, the primary reason for the allowance of the claims is due to an arc detection circuit comprising, in combination with other limitations, the arc determination unit is configured to calculate, from the result of the measurement of the current, an area of interest and an area for comparison, and determines an electric arc has occurred when a ratio of the area for comparison to the area of interest is at least a predetermined area-ratio threshold, the area of interest being an area of a region of interest defined by a predetermined frequency range and predetermined time for determination, the area for comparison being an area of a portion in which detected strength exceeds a predetermined strength threshold in the region of interest. Since claim 3 depends from claim 1, it also has allowable subject matter. 
Regarding claims 2 and 11-15, the primary reason for the allowance of the claims is due to an arc detection circuit comprising, in combination with other limitations, the arc determination unit is configured to calculate, from the result of the measurement of the current, an area of interest and an area for comparison, and determines an electric arc has occurred when a ratio of the area of interest to the area for comparison is at most a predetermined area-ratio threshold, the area of interest being an area of a region of interest 
Regarding claim 9, the primary reason for the allowance of the claims is due to An arc detection method, comprising in combination with other limitations, calculating, from a result of measurement of the current, an area of interest and an area for comparison, the area of interest being an area of a region of interest defined by a predetermined frequency range and predetermined time for determination, the area for comparison being an area of a portion in which detected strength exceeds a predetermined strength threshold in the region of interest; and determining, by comparing a ratio between the area of interest and the area for comparison which are calculated in the calculating and a predetermined area-ratio threshold, whether an electric arc has occurred.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858